DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
The following is a Reason for Allowance following Applicant’s response to the Final Office Action dated March 23, 2021. 

The following is an Examiner’s Amendment based on communications with Applicant Representative, Attorney Adam Chapin, Reg. No. 66,712, dated July 26, 2021.

Claims 1-20 were pending. The Examiner's amendment below amends claim 1. Claims 1-20 are now allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner's Amendment was given via communication with Applicant Representative, Attorney Adam Chapin, Reg. No. 66,712, dated July 26, 2021.




In the Claims
Please replace the claims below as follows:

1.  A system for providing a virtual data room for conducting due diligence on a plurality of documents by a plurality of users that communicate with the system via a network, the system comprising: 
a storage medium configured to: 
store the plurality of documents on which due diligence is to be conducted by the plurality of users; and 
store at least one due diligence status value for each one of the plurality of documents; and 
a processing system that includes at least one processor, the processing system configured to: 
associate each one of the plurality of documents, indirectly or directly, with at least one folder out of a plurality of folders, a first set of documents of the plurality of documents being contained within a first folder included in the plurality of folders; 
provide a requested document included in the first set of documents to a user in the plurality of users; 
update the at least one due diligence status value that is associated with the document based on usage of the document by the user; 
receive a display request to view a visual representation of the first folder from a perspective of the user; 
automatically determine a displayable characteristic of the first folder based on the at least one due diligence status value associated with each one of the documents in the first set of documents that are contained within the first folder; 
responsive to the display request, output data for forming a graphical user interface that includes a heat map that overlays a tree view of the plurality of folders, the heat map including a visual representation of the first folder, the visual representation of the first folder being based on the automatically determined displayable characteristic of the first folder that sets how the first folder will be visually represented in the graphical 
based on changes to the due diligence status values that are associated with documents in the plurality of folders, dynamically update the heat map that overlays the tree view to visually represent how the due diligence status values of the documents have changed.

Reasons for Patent Eligibility under 35 U.S.C. § 101
Claim 1 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. The claim as a whole implements certain methods of organizing human activity (i.e. business relations) in a specific manner that sufficiently limits the abstract idea to the practical application by outputting data on a graphical user interface that includes a heat map that overlays a tree view of the plurality of folders, the heat map including a visual representation for a folders various displayable characteristics, therefore improving graphical user interface technology. For at least these reasons, Examiner finds the claim is not directed to an abstract idea. Thus claim 1 is eligible. Claims 9 and 16 are eligible for similar reasons as claim 1. Claims 2-8, 10-15 and 17-20 are eligible because they depend from eligible claims 1, 9 and 16. 

Reasons for Patent Eligibility under 35 U.S.C. § 103
The 35 U.S.C. 103 rejection of the independent claims are removed in light of Applicant’s Remarks filed on July 23, 2021, in particular pg. 11 regarding the Walsh reference. Examiner analyzed claims 1-20 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to 

Regarding Claim 1 (similarly claims 9 and 16), none of the cited prior art, singularly or in combination, teach or fairly suggest, in the context of pricing models:
“…
responsive to the display request, output data for forming a graphical user interface that includes a heat map that overlays a tree view of the plurality of folders, the heat map including a visual representation of the first folder, the visual representation of the first folder being based on the automatically determined displayable characteristic of the first folder that sets how the first folder will be visually represented in the graphical user interface to the user, the graphical user interface to be presented on a display device to the user, 
wherein different visual representations of the first folder are formed based on different determinations of the displayable characteristic of the first folder; and
based on changes to the due diligence status values that are associated with documents in the plurality of folders, dynamically update the heat map that overlays the tree view to visually represent how the due diligence status values of the documents have changed”

	Examiner finds that Moshenek (US 20140012616 A1) teaches creating and managing a task list for one or more franchise locations in an online work management system (par. 0002). In particular, Moshenek discloses a Corporate Dashboard that provides a graphical representation for each location so a user can quickly assess the overall progression of the location's task list. Each location has a graph and basic tab. The Basic tab illustrates information about the location, the graph provides statistics related to task completion. For example, the pace at which tasks are being completed in relation to the pace at which corporate believes tasks should be completed (Fig. 8; par. 0090). 


Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 













Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:
Reichhart (US 20090265195 A1) – A method for visualizing a processing status of an order, wherein the order is issued by a management information system, and incoming status reports are being stored in the management information system. 

McKeown et al. (US 20150032645 A1) - Techniques for the automation of legal document review and creation of summary documents. The disclosed subject matter can be operated in training mode or classification mode. A preprocessor generates candidate items and associated features from input documents. Candidate items can be presented to a machine learning classifier, which classifies them as relevant or not relevant to a given legal category. A summary document can be provided including the relevant candidates.

Knight (CA 2773159 A1) – Providing a classification suggestion for electronically stored information. A corpus of electronically stored information including reference electronically stored information items each associated with a classification and uncoded electronically stored information items are maintained. 

Castellani et al., 2002, XFolders: A Flexible Workflow System based on Electronic Circulation Folders – A flexible lightweight document-centered workflow system, called XFolders, that breaks physical and organisational boundaries allowing users across distributed virtual organizations to flexibly collaborate and share documents. 

Savulescu et al., 2016, Collaborative Data Management for Business: A Review of Collaborative Techniques – Conducting a review of techniques and methods used for collaborative data management for business purposes on the WEB. The aim was to propose a document flow optimization and to offer an information technology support for all departments of an organization. In a business organization or a firm, professionals involved in solving specific tasks either use the same data (common information) or the activity of one professional depends on the current status of activity of another business colleague. Therefore, it is necessary to find the quickest and most convenient method to access the shared resources, to facilitate the structural data exchange between members of the same organization, as well as a real time update of shared information. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624